FILED

UNITED STATES DISTRICT COURT AN 3 o 

FOR THE DISTRICT OF COLUMBIA
Clerk, U.S. Dlstrlct & Bankruptcy

Glenn Rodney wright ) Courts for the Distr|ct of columbia

Plaintiff, §
v. i civil A¢ii656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) ofthe Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P, S(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355
F.3d 66l, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Calq`fano, 75

F.R.D. 497, 498 (D.D.C. 1977).

The plaintiff is a resident of Memphis, Tennessee. The complaint consists of disjointed
statements and the named defendants do not appear to be entities capable of being sued. Even if
the defendants are subject to a lawsuit, the plaintiff s statements provide no logical link to the

defendants and, therefore, fail to provide them adequate notice of a claim. Hence, this case will

Unité/d/States District Judge

be dismissed.l

 

Dai@; January /o’, 2014

' A separate Order accompanies this Memorandum Opinion.

2